Citation Nr: 1040189	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hearing loss.  

2. Entitlement to service connection for left knee disorder.  

3. Entitlement to service connection for neck disorder. 

4. Entitlement to service connection for right shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to February 
1984.  

This appeal arises from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran in his December 2002 notice of disagreement limited 
the issues on appeal to those set out on the title page.  

The Board of Veterans' Appeals (Board) in a July 2007 decision 
denied service connection for disorders of the right knee and 
left shoulder.  The issues of service connection for hearing 
loss, and disorders of the neck, left knee and right shoulder 
were remanded for further development.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Stegall v. West, 11  Vet. 
App. 268 (1998) held that a remand by the Board confers on the 
veteran as a matter of law, the right to compliance with the 
remand orders.  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  VA in compliance with 
the development ordered by the Board requested the records of 
treatment identified by the Veteran, arranged for his examination 
and obtained medical opinions.  


FINDINGS OF FACT

1.  Current hearing loss disability has not been linked by 
competent evidence to service.  

2.  The Veteran sustained a left knee injury prior to service, 
which did not increase in severity during service.  

3.  The Veteran did not sustain a neck injury in service, or for 
years after service, and no competent evidence links current 
disability to service.  

4.  The evidence does not reflect a diagnosis of a current right 
shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).  

2.  The criteria for service connection for a left knee disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2009).  

3.  The criteria for service connection for a neck disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2009).  

4.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

The Veteran filed his claims for service connection in July 2002.  
In August 2002 the RO sent the Veteran a letter which explained 
what the evidence must show to support his claims for service 
connection, what was needed from the Veteran, and that VA could 
assist by requesting evidence for the Veteran.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that VCAA 
notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a service connection claim.  
A March 2010 letter explained how VA assigns disability ratings 
and effective dates.  

The Veteran's claim was remanded in July 2007 by the Board and 
additional development was ordered.  In August 2007 a letter was 
sent to the Veteran informing him of what was still needed from 
him.  The Veteran responded in September 2007 and submitted 
authorization for VA to obtain his records from Dr. Hubert 
Brooks, and Dr. David H. Arnold.  

The RO obtained the Veteran service treatment records and his 
records from Dr. Brooks.  There was no response to the request 
for records from Dr. Arnold.  A November 2009 letter to the 
Veteran informed him that no records had been received from Dr. 
Arnold, and that is was his responsibility to see that there were 
submitted.  The Veteran has not identified any other relevant 
evidence.   

The Veteran has been afforded VA examinations and medical 
opinions have been obtained.  

Given these facts, the Board finds that no further notification 
or assistance is necessary. 


SERVICE CONNECTION

Relevant Laws and Regulations: To establish service connection 
for a claimed disability, the facts as shown by evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).  

The veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2009).  

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 1991); 38 
C.F.R. § 3.306 (2009).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis and 
sensorineural hearing loss, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Courts have held that generally, in order to establish service 
connection for the claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis.  The Veteran contends his current hearing loss is 
related to noise exposure in service.  VA examination in February 
2010 provides evidence of a current diagnosis of a bilateral 
hearing loss by VA standards.  38 C.F.R. § 3.385 (2009).  Pure 
tone thresholds in each ear included 40 decibels in more than one 
frequency.  

The Veteran has provided evidence of noise exposure in service 
which he states caused him to develop a hearing loss.  The 
results of the audiometric evaluations in service and after his 
separation do not show anything other than that his hearing was 
normal at service separation.  

The third element required to support finding service connection 
is evidence of a nexus between the current hearing loss and 
service.  The Veteran has not presented any evidence which 
establishes he has any special knowledge or training which 
qualifies him to render a medical opinion.  

The only competent evidence of record addressing any nexus 
between the current hearing loss and service is the opinion of 
the VA audiologist who stated it was less likely than not.  In 
the absence of competent medical evidence linking the current 
hearing loss to service, service connection is not warranted.  

The Veteran asserts he injured his left knee in service.  While 
no left knee disorder was found at service entrance or 
inspection, the claims folder contains private medical records 
from September 1981 that demonstrate the Veteran sustained a blow 
to the left knee and a hyperextension injury in September 1979.  
While the Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, in this instance clear and unmistakable evidence 
demonstrates the Veteran suffered a blow to the left knee and a 
hyperextension injury prior to entering the service.  38 U.S.C.A. 
§ 1111 (West 2002).  

The question then becomes whether there is evidence the left knee 
disorder increased in severity in service.  The only complaints 
about his left knee in service appear in the January 1983 service 
treatment record.  The Veteran reported having stiffness for one 
day.  Both the weakness and pain complained of in the left knee 
were present and noted when he injured his knee prior to service 
entrance.  There is no evidence in the record of any new or 
additional pathology of the left knee.  

An opinion was sought as to whether there was any increase in the 
underlying pathology in service.  The VA physician who examined 
the Veteran stated there was inadequate documentation to support 
that there had been an increase in severity of the left knee 
disorder in service.  

Without evidence showing an increase in severity in service there 
is no presumption of aggravation in service.  Akins v. Derwinski, 
1 Vet. App. 228 (1991).  In Hunt v. Derwinski, 1  Vet. App. 292 
(1991), it was held that that when there is a temporary worsening 
of symptoms and the condition itself did not worsen or the 
disability remained unaffected by these flare-ups there has been 
no aggravation of the preexisting condition.  

The Board has concluded the evidence demonstrates the Veteran's 
left knee disorder pre-existed service entrance and did not 
increase in severity in service.  Therefore, service connection 
is not warranted.  

As to the Veteran's claims he injured his neck in service while 
running the obstacle course, there is no documentation in service 
of any such event.  The only complaints of neck pain in service, 
appear in conjunction with symptoms of a strep throat in July 
1982, a complaint of total back pain in August 1982 with only 
normal findings, and while he was suffering from a virus or 
gastroenteritis in February 1983.  There is no reference to any 
disorder of the neck in service or during the initial post 
service year.  There is no diagnosis of arthritis or degenerative 
joint disease of the cervical spine in service or during the 
initial post service year.  In fact there is evidence of post 
service cervical diskectomy and neck injury sustained in February 
2002.  (The records from an auto accident in Germany in service 
show no evidence of neck pain, and the Veteran sustained only an 
abrasion or laceration to the left aspect of his mandible as 
noted in his November 1982 service treatment records.)  

While there is certainly ample evidence of post service cervical 
disorders, there is no evidence in service of a neck injury.  The 
events recounted by the Veteran, when compared with the 
contemporaneous record do not demonstrate any injury to the neck 
was sustained in service.  

In the absence of evidence of a neck injury in service, combined 
with no competent medical evidence linking his current cervical 
spine degenerative disk disease with service, there is no basis 
for granting service connection for a neck disorder.  

The Veteran states he injured his right shoulder in service.  
June 1983 service treatment records document he was treated for 
complaints of right shoulder pain.  

Although the Veteran gave a history of a prior right shoulder 
separation, the Veteran was examined at service entrance in April 
1982 and at physical inspection in July 1982 and no disorder of 
the upper extremities was recorded on his examination report.  
The veteran is therefore afforded the presumption of soundness. 
38 C.F.R. § 3.304 (b)(2009).  The presumption of soundness only 
attaches where there has been an induction examination in which 
the later complained-of disability was not detected.  Bagby v. 
Derwinsk,1 Vet. App. 225, 227 (1991).  The references in the 
service medical records to a history of a right shoulder 
separation are inadequate to rebut the presumption of soundness.  
Gahman v. West, 13 Vet. App. 148 (1999).  The reports of medical 
history given by the veteran for the purposes of treatment are 
insufficient to rebut the presumption of soundness.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

Thus, it is presumed there is no disorder of the right shoulder 
disorder at service entrance.  However, there is only the one 
entry, in June 1983, of right shoulder pain in service, but no 
subsequent complaints, and no disorder of the right shoulder at 
separation.  Further, there is no current diagnosis of 
degenerative joint disease of the right shoulder, only of the 
left.  Significantly, the X-rays of the right shoulder in service 
found no abnormalities, and there is also no evidence of 
arthritis of the right shoulder during the initial post service 
year.  In fact, VA examination in March 2010 did not include any 
diagnosis of a right shoulder disorder, only a left shoulder 
disorder.  The glenohumeral joint was normal and there was no 
soft tissue, bone or joint abnormality.  While some tenderness 
was noted on examination and questionable impingement, no 
diagnosis was made of any disorder of the right shoulder.  In 
addition, the private medical records showed only left shoulder 
pathology.  The only reference to the right shoulder was of a 
lipoma or tumor on his back in the area of his right shoulder 
blade, no disorder of the shoulder joint itself is reported.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), it was noted that Congress specifically limited 
entitlement for service- connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not 
be granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

In the absence of a current diagnosis of a right shoulder 
disorder, service connection is not warranted.  

ORDER

Service connection for hearing loss is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a neck disorder is denied.  

Service connection for a right shoulder disorder is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


